Case 5:20-cv-00038-JSM-PRL Document 72 Filed 11/19/20 Page 1 of 2 PageID 539




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

SHABANA HUSSAIN, individually and
on behalf of all others similarly situated,

        Plaintiff,

v.                                                                 Case No: 5:20-cv-38-Oc-30PRL

SULLIVAN BUICK-CADILLAC-GMC
TRUCK, INC., SYNERGY
MARKETING ADVISORS, INC. D/B/A
SYNERGY RESOURCE ADVISORS and
STRATICS NETWORKS, INC.,

        Defendants.


                                               ORDER
        Before the court is Plaintiff’s motion to compel Defendant Stratics Networks, Inc. to

respond to outstanding discovery requests. (Doc. 57). Stratics did not respond to the motion and

the time for doing so has expired. According to the emails attached to the motion, Stratics is not

participating in the litigation because its motion to vacate and dismiss for lack of personal

jurisdiction is still pending before the court. (Doc. 57-3). Stratics represented that if the motion is

denied, it will begin to participate in the litigation.

        Typically, the filing of a motion to dismiss does not stay discovery. See Middle District of

Florida Discovery Handbook (2015) at 5. If a defendant seeks to avoid responding to discovery,

the proper mechanism is the filing of a protective order. Id. at 22. For the sake of consistency,

however, this court will follow the course taken in a parallel case under the same facts in the

Orlando Division. See Toney v. Advantage Chrysler-Dodge-Jeep, Inc., Case No. 6:20-cv-182, Doc.

75 (M.D. Fla. October 30, 2020).
Case 5:20-cv-00038-JSM-PRL Document 72 Filed 11/19/20 Page 2 of 2 PageID 540




        Accordingly, Plaintiff’s motion to compel (Doc. 57) is denied without prejudice. Plaintiff

may file a renewed motion to compel if Stratics’ motion to vacate and dismiss is resolved in

Plaintiff’s favor.

        DONE and ORDERED in Ocala, Florida on November 19, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
